DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 17, 2022 has been entered.  Claims 13, 20, 21, and 23-31 are pending in the application.  Examiner acknowledges Applicant’s addition of new claim 31, which was discussed in the interview held March 15, 2022 to be a system claim analogous to the allowable subject matter of independent claim 13.

Allowable Subject Matter
Claim 13, 20, 21, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Lafontaine (U.S. 5,964,714) (hereinafter – Lafontaine)
Schnell et al. (U.S. 6,346,084 B1) (hereinafter – Schnell)
Hulvershorn et al. (U.S. 2011/0060339 A1) (hereinafter – Hulvershorn ‘229)
Robinson et al. (U.S. 2012/9965482 A1) (hereinafter – Robinson).
Applicant’s invention relates to a specific method for mating a hollow guidewire to a chamber comprising a pressure-sensing transducer, said mating being performed so as to leave an air bubble between a biocompatible fluid found in the hollow guidewire and non-volatile fluid found in the transducer sensing cavity.  None of the prior arts of reference discuss creating an air bubble at the intersection of the two aforementioned fluids.  The relevant art of Hulvershorn does not teach the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        


/DEVIN B HENSON/Primary Examiner, Art Unit 3791